TANNER, P. J.
This is a second bill of complaint brought by taxpayers of the City of Woonsocket to restraip. the performance of a contract made under a vote of the City Council of Woonsocket on April 13, 1925, authorizing the Board of Aldermen to purchase crushed stone from the Iron Trap Rock Company, without competitive bidding, for the year 1925, at a price not to exceed $2.75 per ton.
It is alleged that this resolution was passed through a conspiracy between John F. Letendre and certain members of the Common Council and Board of Aldermen of the City of Woonsocket to evade the force and effect of a restraining order issued in Equity Suit No. 7265 between the same parties.
For Complainants: Fitzgerald & Higgins.
For Respondents: Ovila Lambert and Murdock & Tillinghast.
The bill goes on to aver that a contractor as responsible, if not more so, and more capable than the Iron Trap Rock Company, could and can furnish the City of Woonsocket with material equal to, if not better, than the material which is to be furnished to said City of Woonsocket by the said Iron Trap Rock Company, and at a lower price.
The case was heard upon the same evidence, with some additions, as the Equity Suit No. 7265.
It was clearly within the authority of the City Council under the ordinances to pass such a resolution and for the reasons given in the rescript filed in Equity Suit No. 7265, we can not say that they so grossly or fraud-ulenty abused their discretion as to warrant this court in interfering- with their action.
Por these reasons the injunction is denied.